YOUNG, J.
Louis Gould brought this action in Lucas Common Pleas to enjoin Walter Hyatt from declaring a forfeiture of a certain lease.
It appears that Hyatt leased certain premises in the city of Toledo to one Geo. Pfeifer and that subsequently Pfeifer assigned the lease to Gould for the purpose of selling same.
The rent was not paid for two months and thereupon Hyatt notified Gould and Pfeifer that the lease was therefor declared cancelled and forfeited. Gould tendered payment of the rent and same was refused by Hyatt.
Judgment being rendered in favor of Hyatt, Gould appealed. The Court of Appeals held:
1. Courts of equity do not look favorably upon forfeitures, and may relieve against forfeiture when equity will be subserved thereby.
2. A lease will not be permitted forfeited *469for mere non-payment of rent where the equities of the parties can he otherwise adjusted.
Attorneys — Tracy, Chapmen & Welles and Ed. W. Kelsey for Gould; Seeley & Wolfe and R. Emery for Hyatt; all of Toledo.
Judgment reversed.